NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 17a0469n.06

                                           No. 16-3368

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


WILLIAM HOWE; BRADLEY CARR;                       )                               FILED
DAVID HULL; DAVID O’NEAL; LESLIE                  )                         Aug 15, 2017
GAISER; MICHAEL HAUSCH; JEFFREY                   )                     DEBORAH S. HUNT, Clerk
LAYNE; BRUCE CLOUGH; JERRY ELIE;                  )
JEFFERY SCHUELLER; PHIL GAUER;                    )
GREGORY SNYDER; MICHAEL REED;                     )
KERRY         BRIGGS;     JOHN    TRIOLA;         )
BRADLEY ROBSON; JAMES FEEMAN;                     )          ON APPEAL FROM THE UNITED
FRANK         POLETTA;      WILLIAM    R.         )          STATES DISTRICT COURT FOR
WILKINSON; JAMES FARINA; BRENDA                   )          THE NORTHERN DISTRICT OF
CHAPMAN; JEFFREY DERRENBERGER;                    )          OHIO
and CYNTHIA CRAWFORD, Executrix of                )
the Estate of Jerome K. Crawford,                 )
                                                  )
           Plaintiffs-Appellants,                 )
                                                  )
v.                                                )
                                                  )
CITY OF AKRON,                                    )
                                                  )
           Defendant-Appellee.                    )



       BEFORE: MOORE and COOK, Circuit Judges; COHN, District Judge.*

       PER CURIAM. The “remarkable vigor and venom” of this litigation, Howe v. City of

Akron, 801 F.3d 718, 724 (6th Cir. 2015), has not ceased since we last visited it nearly two years

ago. In its latest iteration, Plaintiffs, a group of Akron firefighters who prevailed at trial on the

issues of age and race discrimination, dispute the district court’s award of attorney fees. The

       *
        The Honorable Avern Cohn, Senior United States District Judge for the Eastern District
of Michigan, sitting by designation.
No. 16-3368, Howe, et al. v. City of Akron


award of attorney fees is largely at the discretion of district courts, and the district court in this

case did not abuse that discretion. Accordingly, we AFFIRM the district court’s judgment.

                                       I. BACKGROUND

       In the underlying case, Plaintiffs alleged that the City of Akron discriminated against

them on the basis of race or age when it failed to promote them within the fire department. Id. at

726. Plaintiffs also brought a case in the Summit County Court of Common Pleas, which they

voluntarily dismissed. After some claims and plaintiffs were dismissed from this case, both

voluntarily and through summary judgment, a jury decided the questions of “whether Akron’s

promotional process had a disparate impact on African-American or over-forty candidates for the

rank of Lieutenant and Caucasian candidates for the rank of Captain.” Id. at 727. On these

questions, “the jury returned a unanimous verdict in favor of all of the Plaintiffs.” Id.

       The jury verdict did not end the case, however. Upon a motion for a new trial, the district

court determined that a new trial was needed on the issue of damages. Id. at 729. During a

renewed period of discovery, Akron deposed each of the 23 plaintiffs using a particular formula

to calculate back pay. Id. at 730–31. But shortly after discovery closed and trial was about to

begin, Plaintiffs claimed back pay using a different formula. Id. at 733. The district court issued

an order sanctioning Plaintiffs’ counsel for this switch, explaining that their “offensive

gamesmanship throughout discovery and [] failure to disclose to Akron the method of

computation of damages is indefensible.” R. 530 (1st Sanctions Order at 12). Although the

district court ultimately vacated this order because “neither party has clean hands with respect to

this matter,” it cautioned that it would “take into account Plaintiffs’ counsel’s conduct as well as


                                                  2
No. 16-3368, Howe, et al. v. City of Akron


Defendant’s counsel’s conduct when determining the proper amount of fees to award.” R. 722

(Reconsidered Sanctions Order at 3–4).

       We have since instructed the district court to reassign the case. Howe, 801 F.3d at 756–

57. Plaintiffs then filed two motions for attorney fees, to which they attached a substantial bill of

costs.1 Despite its length, however, the bill is not a model of precision and detail. For instance, a

$24,250 invoice for one group of experts stated, in full, “[e]xpert review of City of Akron Fire

Lieutenant & Fire Captain selection processes.” R. 614 (Bill of Costs at 23, 27). Another

invoice was for “[d]eposition preparation” and “[p]arking,” and yet another was for a

“[d]eposition.” Id. at 41, 48. After holding several telephonic status conferences on the matter,

but without the aid of reply briefing on Plaintiffs’ supplemental motion for attorney fees, the

district court issued an order awarding attorney fees pursuant to 42 U.S.C. § 2000e-5(k) and 42

U.S.C. § 1988. Howe v. City of Akron, No. 5:06-cv-2779, 2016 WL 916701 (N.D. Ohio Mar. 10,

2016). Because the order did not satisfy their entire request, Plaintiffs have appealed, arguing

that the district court abused its discretion on a variety of grounds.




       1
         Plaintiffs have filed a motion to supplement the record with copies of the City of
Akron’s unredacted attorney fee bills pursuant to Federal Rule of Appellate Procedure 10(e).
Since Plaintiffs filed their motion, the district court has indicated that “[t]he un-redacted billing
statements of defense counsel were not material to, and did not factor into, the Court’s award to
plaintiffs.” R. 842 (Dec. 15, 2016 Order at 5). Because appellants may not “add new material
that was never considered by the district court,” Inland Bulk Transfer Co. v. Cummins Engine
Co., 332 F.3d 1007, 1012 (6th Cir. 2003), and because the district court did not consider these
bills, we DENY the motion.


                                                  3
No. 16-3368, Howe, et al. v. City of Akron


                                         II. DISCUSSION

       In support of its argument that the district court abused its discretion in its award of

attorney fees, Plaintiffs raise six “assignments of error.” After setting forth the appropriate

standard of review, we review each alleged assignment of error in turn.

A. Standard of Review

       We review a district court’s award of attorney fees for abuse of discretion, “defined as a

definite and firm conviction that the trial court committed a clear error of judgment.” Paschal v.

Flagstar Bank, 297 F.3d 431, 434 (6th Cir. 2002) (quoting Logan v. Dayton Hudson Corp., 865
F.2d 789, 790 (6th Cir. 1989)) (internal quotation mark omitted). We reverse only if the district

court “relies upon clearly erroneous findings of fact, applies the law improperly, or uses an

erroneous legal standard.” Ne. Ohio Coal. for the Homeless v. Husted, 831 F.3d 686, 702 (6th

Cir. 2016) (quoting Imwalle v. Reliance Med. Prods., Inc., 515 F.3d 531, 551 (6th Cir. 2008))

(internal quotation mark omitted). Such “[s]ubstantial deference” is owed because of “the

district court’s superior understanding of the litigation.” Id. (quoting Hensley v. Eckerhart,

461 U.S. 424, 437 (1983)). All the same, and because “that discretion is not unlimited[,] . . . [i]t

is essential that the judge provide a reasonably specific[, concise, and clear] explanation for all

aspects of a fee determination.” Id. at 703 (internal quotation marks and citations omitted).

       Plaintiffs argue that we do not owe substantial deference to the district court “[b]ecause

the re-assigned Judge did not possess familiarity with the lengthy and complex proceedings in

this case.” Appellants’ Br. at 14. It is true that Judge Lioi has less familiarity with this case than

she would have if she presided from the beginning. Yet, she is not wholly unfamiliar with the


                                                  4
No. 16-3368, Howe, et al. v. City of Akron


case, having held five status conferences and issued numerous orders since her assignment. In

addition, district courts’ “superior understanding of the litigation” is not the sole reason we owe

“[s]ubstantial deference” on the issue of attorney fees. See Husted, 831 F.3d at 702 (citation

omitted).   We also owe such deference to “avoid[] frequent appellate review of what are

essentially factual matters.” Id. at 703 (quoting Hensley, 461 U.S. at 437) (internal quotation

mark omitted). District courts are better positioned to find facts, in no small part because they

oversee discovery. See Fed. R. Civ. P. 26–37.

       Relatedly, Plaintiffs argue—for the first time in their reply brief—that Judge Lioi

exhibited similar bias as Judge Adams (the original presiding judge), and that therefore no

deference is owed. First off, we bypass as forfeited arguments raised for the first time in an

appellate reply brief. See Val-Land Farms, Inc. v. Third Nat’l Bank in Knoxville, 937 F.2d 1110,

1114 (6th Cir. 1991).     Forfeiture notwithstanding, we also note that Judge Lioi’s alleged

“unwarranted criticisms” of “the litigation and the parties,” Appellants’ Reply Br. at 13–15, were

nothing of the sort. For instance, the district court commented on counsel’s lack of clarity as part

of its analysis of “whether the expenditure of counsel’s time was reasonably expended on the

litigation.” Howe, 2016 WL 916701, at *16 (citing Hensley, 461 U.S. at 433). And the district

court commented on Judge Gilman’s concurring opinion, see Howe v. City of Akron, 557 F.

App’x 402, 405–07 (6th Cir. 2014) (Gilman, J., concurring), in determining whether Plaintiffs’

appeal of the district court’s sanctions order was a “discrete claim[],” see Howe, 2016 WL
916701, at *16 (quoting Hensley, 461 U.S. at 435). Judge Lioi’s attorney fees determination

necessitated analysis of these components—it does not reflect improper bias.


                                                 5
No. 16-3368, Howe, et al. v. City of Akron


B. Plaintiffs’ Alleged Assignments of Error

        Mindful of the deference we owe to the district court, we now review each error that

Plaintiffs assign.

        1. Assignment of Error No. 1: Impermissibly Parsing the Record

        Plaintiffs first argue that the district court “impermissibly parsed the record to determine

which issues and parties ‘succeeded’ or ‘failed’ and thus abused its discretion in excluding time

spent on ‘unsuccessful plaintiffs’ and on procuring a reversal of Judge Adams’[s] sanctions

order.” Appellants’ Br. at 16–21. There is no doubt that under §§ 2000e-5 and 1988, “the

district court should focus on the significance of the overall relief obtained by the plaintiff in

relation to the hours reasonably expended on the litigation,” Hensley, 461 U.S. at 435, and not on

“the success or failure of the individual claims,” DiLaura v. Twp. of Ann Arbor, 471 F.3d 666,

673 (6th Cir. 2006). The district court got it right, here. Rather than parse each claim, it stated

in general terms that “[Plaintiffs’ counsel] obtained a judgment of liability and established

[Plaintiffs’] entitlement to damages, and [Plaintiffs] secured previously contested promotions.”

Howe, 2016 WL 916701, at *6.

        Plaintiffs also contend that the district court “impermissibly parsed the record to

determine which . . . parties ‘succeeded’ or ‘failed.’”      Appellants’ Br. at 16.    This is not

impermissible parsing; it is exactly what §§ 2000e-5 and 1988 require. “Prevailing party status

is a ‘statutory threshold’ which must be crossed before there is any consideration of a fee

award.” DiLaura, 471 F.3d at 670 (quoting Tex. State Teachers Ass’n v. Garland Indep. Sch.

Dist., 489 U.S. 782, 789 (1989)). Thus, the district court was required to determine whether each


                                                 6
No. 16-3368, Howe, et al. v. City of Akron


plaintiff was, in fact, a prevailing party. See King v. Ill. State Bd. of Elections, 410 F.3d 404,

414–15 (7th Cir. 2005) (determining prevailing-party status party by party). Plaintiffs’ counsel

would receive a windfall if they were awarded fees for representing those plaintiffs that were

dismissed at the summary-judgment stage.         Therefore, the district court did not abuse its

discretion in declining to award fees with respect to non-prevailing plaintiffs.

       Finally, Plaintiffs argue that the district court impermissibly singled out Plaintiffs’

counsel’s work on the state-court case and the two sanctions imposed by Judge Adams. See

Appellants’ Br. at 18–19. Although “the district court should focus on the significance of the

overall relief obtained by the plaintiff,” it should do so “in relation to the hours reasonably

expended on the [civil rights] litigation.” Hensley, 461 U.S. at 435; Webb v. Bd. of Educ. of

Dyer Cty., 471 U.S. 234, 242 (1985). The district court did not abuse its discretion in finding

that a separate suit brought in state court was not part of the civil-rights litigation. Howe,

2016 WL 916701, at *14. Lawsuits may not be divided into “a series of discrete claims,” but

this principle does not extend to lawsuits that are actually separate actions, such as the case

brought in state court. See Hensley, 461 U.S. at 435. Nor did the district court abuse its

discretion in finding that “the fees associated with defending the imposition of sanctions were

not ‘useful and of a type ordinarily necessary to advance the civil rights litigation.’” Howe,

2016 WL 916701, at *17 (quoting Webb, 471 U.S. at 243). The sanctions issue involved

Plaintiffs’ counsel’s conduct during discovery, R. 722 (Reconsidered Sanctions Order at 1), an

issue involving a different “core of facts” and “legal theories” than the age and race




                                                 7
No. 16-3368, Howe, et al. v. City of Akron


discrimination faced by Plaintiffs, see Hensley, 461 U.S. at 435. Thus, it was not an abuse of

discretion for the district court to refrain from awarding attorney fees on this unrelated matter.

       2. Assignment of Error Nos. 2, 3, and 4: Across-the-Board Reduction

       Plaintiffs next contest the district court’s “overly punitive 35% across-the-board

reduction.”2 Appellants’ Br. at 21–50. They offer several reasons why this constitutes an abuse

of discretion, none of which we find persuasive.

       First, Plaintiffs contend that the 35-percent reduction “does not accurately reflect claimed

deficiencies in” their counsel’s time entries. Id. at 21–28. “[T]his Court has repeatedly upheld

reductions in attorneys’ fees for duplicative or excessive billing,” Ohio Right to Life Soc., Inc. v.

Ohio Elections Comm’n, 590 F. App’x 597, 603–04 (6th Cir. 2014), and “[w]here the

documentation of hours is inadequate, the district court may reduce the award accordingly,”

Hensley, 461 U.S. at 433.

       We find the district court’s review and explanation of the shortcomings in Plaintiffs’

counsel’s bills to be clear and concise.       Likewise, we discern no evidence in the record

suggesting the district court “relie[d] upon clearly erroneous findings of fact” in concluding that

Plaintiffs’ counsel’s excessive efforts and indeterminate entries warranted an across-the-board

reduction. Husted, 831 F.3d at 702 (internal quotation marks and citation omitted). Here, the



       2
         The City of Akron argues that Plaintiffs waived the argument that “the district court
failed to provide a specific explanation for the 35% reduction.” Appellee’s Br. at 37. Plaintiffs,
however, do not dispute that the district court provided an explanation. See Appellants’ Br. at 22
(identifying the district court’s explanation). Rather, they dispute whether the district court’s
explanation warranted the 35-percent reduction.


                                                   8
No. 16-3368, Howe, et al. v. City of Akron


district court discussed in sufficient detail Plaintiffs’ counsel’s excessive and duplicative efforts,

overstaffing, and vague billing entries. Howe, 2016 WL 916701, at *10–17. Requiring the

district court to parse the bills in even greater detail would be tantamount to requiring a complete

audit. “[I]n assessing fees, district courts are not required to act as ‘green-eyeshade accountants’

and ‘achieve auditing perfection’ but instead must simply [] do ‘rough justice.’”            Husted,
831 F.3d at 703 (quoting Fox v. Vice, 563 U.S. 826, 838 (2011)); see also id. at 713 n.11 (“In

essence, Defendants are asking this court to cull through the records and conduct a[ ] line-item

review. But as stated throughout this opinion, the Supreme Court does not require district courts

to conduct such an analysis and precludes us from micromanaging fee awards.”); cf. Ohio Right

to Life, 590 F. App’x at 604–05 (“This Circuit has not articulated a clear requirement that when

an across-the-board reduction to attorneys’ fees is based on multiple factors, the court must

specify how much of the reduction is attributable to each factor; nor do we do so today.”).

       Plaintiffs also claim that the district court incorrectly characterized billing entries as

block-billed. Appellants’ Br. at 34–42. As the district court noted, block billing is not per se

prohibited. Howe, 2016 WL 916701, at *12. But, if counsel’s block billing relies on inadequate

descriptions of the work performed, “the district court may reduce the award accordingly.”

Smith v. Serv. Master Corp., 592 F. App’x 363, 371 (6th Cir. 2014) (citing Hensley, 461 U.S. at

433). That is what happened here. The district court gave Plaintiffs’ counsel “the benefit of

every doubt” but nonetheless determined that their bills “reflect a severe lack of care,” evidenced

by the many entries “list[ing] a string of activities using only the most general of descriptors . . .

leaving the [c]ourt to guess as to the nature of each task.” Howe, 2016 WL 916701, at *13.


                                                  9
No. 16-3368, Howe, et al. v. City of Akron


Because basing part of the 35-percent reduction on Plaintiffs’ counsel’s inadequately

documented block billing does not constitute a “clear error of judgment,” it does not amount to

an abuse of discretion. Paschal, 297 F.3d at 434.

       Finally, Plaintiffs argue that the district court abused its discretion because it “fail[ed] to

consider the hypocrisy of Akron’s objections to the reasonableness of Plaintiffs’ counsel’s

hours.” Appellants’ Br. at 45–50. This argument is unavailing. Surely a district court can

“provide a clear and concise explanation of its reasons for the fee award” without criticizing the

hours billed by counsel for the party not seeking to recover attorney fees. Adcock-Ladd v. Sec’y

of Treasury, 227 F.3d 343, 349 (6th Cir. 2000) (quoting Hadix v. Johnson, 65 F.3d 532, 535 (6th

Cir. 1995)) (quotation mark omitted).

       In sum, the district court permissibly reduced the fee award by 35 percent. This court has

approved the across-the-board approach to fee determinations in the past, and we discern no

abuse of discretion by the district court in employing that approach in this instance. See, e.g.,

Sykes v. Anderson, 419 F. App’x 615, 618 (6th Cir. 2011); Auto Alliance Int’l, Inc. v. U.S.

Customs Serv., 155 F. App’x 226, 228 (6th Cir. 2005); Ky. Rest. Concepts Inc. v. City of

Louisville, 117 F. App’x. 415, 419 (6th Cir. 2004).

       3. Assignment of Error No. 5: Reduction of Expert Fees

       Plaintiffs next argue that they presented sufficient evidence to support their requested

expert fees for CentrusPS, Dr. Jacobs, and Dr. Jeanneret—which the district court awarded in

part or not at all.   Appellants’ Br. at 50–53.       Title VII “requires that the expert fees be

reasonable, and if the moving party did not present the court with adequate documentation, there


                                                 10
No. 16-3368, Howe, et al. v. City of Akron


would be no basis for the court to decide whether the fee was reasonable.” See EEOC v.

Peoplemark, Inc., 732 F.3d 584, 595 (6th Cir. 2013); Virostek v. Liberty Twp. Police Dep’t/Trs.,

14 F. App’x 493, 510 (6th Cir. 2001) (observing that “the standard for awarding attorneys’ fees

is essentially the same under § 1988 and § 2000e–5(k), as the provision for attorneys’ fees under

§ 1988 was patterned after that in § 2000e–5(k)” (citing, inter alia, Hensley, 461 U.S. at 433

n.7)). As with attorney fees generally, we review the sufficiency of expert-fee documentation for

abuse of discretion. Peoplemark, Inc., 732 F.3d at 594–95.

       With respect to CentrusPS, the district court explained that Plaintiffs did not supply

adequate documentation of the services provided by Dr. Brink—a consultant with CentrusPS.

Howe, 2016 WL 916701, at *23. But through its “own investigation,” the court gathered that Dr.

Brink “consult[ed] with the court monitor to facilitate the last promotional cycle.”          Id.

Accordingly, the district court reduced by 50 percent the requested expert fee for CentrusPS.

Given the lack of documentation supporting the costs sought, the district court acted within its

discretion in reducing the fee award.

       The district court did not award any of the fees requested for Drs. Jacobs and Jeanneret,

finding insufficient documentation to determine the reasonableness of the fees. Plaintiffs simply

contend that denying awards for Drs. Jacobs’s and Jeanneret’s fees “amounts to an egregious

abuse of discretion, especially given clear record documents showing the services rendered.”

Appellants’ Br. at 51. They argue that the district court should have looked at Dr. Jacobs’s

actual invoice for his services, instead of relying on a later-in-time billing statement from

Plaintiffs’ counsel to Plaintiffs seeking reimbursement for an advanced cost. Id. They also


                                               11
No. 16-3368, Howe, et al. v. City of Akron


contend that the district court ignored Dr. Jeanneret’s invoice because the opinion did not cite to

it. Id. at 50–51.

        In their briefing before the district court, however, Plaintiffs never specifically directed

Judge Lioi to either Dr. Jacobs’s or Dr. Jeanneret’s invoices. Instead, they filed a bill of costs

supported by roughly 80 pages of invoices and billing statements, with the relevant invoices

stuffed in the middle. Even though the district court did not cite the two invoices that, according

to Plaintiffs, clearly state the work performed by Drs. Jacobs and Jeanneret, that does not

necessarily imply that it neglected to review those documents. Plus, we have reviewed the

invoices and find neither particularly clear or descriptive. Dr. Jacobs’s invoice states only

“[d]eposition,” R. 614 (Bill of Costs at 48), and Dr. Jeanneret’s states only “[d]eposition

preparation,” id. at 41. At bottom, the district court’s decision regarding expert fees does not

reflect “a clear error of judgment,” and, therefore, was not an abuse of discretion. Paschal,
297 F.3d at 434.

        4. Assignment of Error No. 6: Current Rates

        Finally, Plaintiffs argue that the district court abused its discretion in setting attorney fees

based on historical, rather than current, hourly rates. Appellants’ Br. at 53–58. This is no doubt

the sort of “complex civil rights litigation” where, at least in some respects, “compensation [was]

received several years after services were rendered.” See Barnes v. City of Cincinnati, 401 F.3d
729, 745 (6th Cir. 2005). Thus, it would not have been an abuse of discretion had the district

court awarded current rates, as Plaintiffs requested. See id. But it is not an abuse of discretion

for the district court to award fees based on historical rates, either. See Gonter v. Hunt Valve


                                                  12
No. 16-3368, Howe, et al. v. City of Akron


Co., 510 F.3d 610, 617 (6th Cir. 2007). Plaintiffs’ citations to an expert who recommended a

higher fee be awarded, R. 732 (Oct. 2, 2014 Tr. of Mot. Hr’g at 133–34), and cases where the

current rate was applied, see, e.g., Barnes, 401 F.3d at 745, do not persuade us that the district

court abused its discretion here.

                                      III. CONCLUSION

       For these reasons, we AFFIRM the district court’s judgment and DENY the motion to

supplement the record on appeal.




                                               13
No. 16-3368, Howe, et al. v. City of Akron


       KAREN NELSON MOORE, Circuit Judge, concurring in part and dissenting in

part. I concur with the majority that the district court did not impermissibly parse the record or

impermissibly apply historical rates in its attorney-fee award. I also concur that the district court

did not abuse its discretion in awarding expert fees for many of the expert witnesses. However,

because I believe that the district court disregarded evidence that supported certain expert fees

and because I believe that the district court inadequately explained its 35 percent reduction in

attorney fees, I respectfully dissent from section II.B.2 and part of section II.B.3 of the majority

opinion.

       First, I believe that the district court’s 35 percent reduction was an abuse of discretion

because the district court failed to explain why that particular percentage was chosen. “There is

no precise rule or formula for making [fee] determinations,” Hensley v. Eckerhart, 461 U.S. 424,

436 (1983), but district courts must still “provide a reasonably specific explanation for all aspects

of a fee determination,” Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 558 (2010). Here, the

district court came up with 35 percent by citing the percentages used in other district courts and

stating, without support, that the reduction “accounts for counsel’s excessive and block billing,

overstaffing, and vague entries.” Howe v. City of Akron, No. 5:06-cv-2779, 2016 WL 916701, at

*17 (N.D. Ohio Mar. 10, 2016). This is insufficient. Turning to “courts in other cases” and

punishing counsel for its “‘indiscriminate approach’ to the fee petition” does “nothing to explain

why [35 percent] was the appropriate amount to account for those factors.” See H.D.V. -

Greektown, LLC v. City of Detroit, 660 F. App’x 375, 383–85 (6th Cir. 2016) (citation omitted).

On occasion, we have upheld a percentage-based reduction in attorney fees. See, e.g., Sykes v.


                                                 14
No. 16-3368, Howe, et al. v. City of Akron


Anderson, 419 F. App’x 615, 618 (6th Cir. 2011) (allowing a 25 percent reduction to account for

duplicative efforts). But the Supreme Court has made clear that if a district court alters the

lodestar by a percentage, that percentage cannot be “arbitrary”; the district court must explain

why the particular percentage was chosen. See Perdue, 559 U.S. at 557–58; see also Binta B. ex

rel. S.A. v. Gordon, 710 F.3d 608, 639–40 (6th Cir. 2013). Therefore, and mindful that “[o]ur

concern is not whether the requested fee award should be reduced but whether the reduction

amount was appropriate and adequately explained,” H.D.V. - Greektown, LLC, 660 F. App’x at

384, I believe that the district court abused its discretion by reducing the attorney fees by

35 percent without a sufficient explanation.

       Second, I believe that the district court abused its discretion in declining to award expert

fees for Brink, Jacobs, and Jeanneret. With respect to Brink, I believe that the district court once

again failed to explain why it chose a particular percentage reduction. The district court reduced

Brink’s fees by half, vaguely explaining that his fee was “properly reduced to reflect the lack of

adequate documentation supporting the costs sought.” Howe, 2016 WL 916701, at *23. Without

a sense of why the district court chose 50 percent, and not 40 or 60 percent, “a methodology that

permits meaningful appellate review” is not evident. See H.D.V. - Greektown, LLC, 660 F.

App’x at 383 (quoting Binta B., 710 F.3d at 640). In addition, I believe that the invoices for

Jacobs and Jeanneret are sufficiently detailed to award expert fees; they refer to depositions that

are readily available in the record. R. 614 (Bill of Costs 30–48) (Page ID #16685–703); R. 80-43

(Jacobs Dep.) (Page ID #1716); R. 80-44 (Jeanneret Dep.) (Page ID #1767). Despite this detail,

the district court did not mention the invoices for Jeanneret. And although the district court


                                                15
No. 16-3368, Howe, et al. v. City of Akron


noted Jacobs’s invoice, it singled out a fee for “Expert Services” without noting more detailed

aspects of his invoice. See Howe, 2016 WL 916701, at *23 (quoting R. 614 (Bill of Costs at 45)

(Page ID #16700)). Because the district court appears to have overlooked evidence that would

support an award of fees to Jacobs and Jeanneret, I believe that it abused its discretion in this

respect as well.

       For the above reasons, I would reverse the district court’s judgment with respect to the

35 percent reduction and with respect to Brink’s, Jacobs’s, and Jeanneret’s expert fees. I would

affirm the remainder of the judgment.




                                               16